[Cite as State v. Culberson, 2021-Ohio-2214.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STATE OF OHIO                                        :
                                                      :
         Plaintiff-Appellee                           :   Appellate Case No. 2021-CA-5
                                                      :
 v.                                                   :   Trial Court Case Nos. 2019-CR-768 &
                                                      :                      2020-CR-31
 CHRISTOPHER CULBERSON                                :
                                                      :   (Criminal Appeal from
         Defendant-Appellant                          :   Common Pleas Court)
                                                      :

                                                 ...........

                                                OPINION

                             Rendered on the 30th day of June, 2021.

                                                 ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, Appellate Division, 50 East Columbia Street, Suite 449,
Springfield, Ohio 45502
       Attorney for Plaintiff-Appellee

CHRISTOPHER CULBERSON, #A776-221, P.O. Box 1812, Marion, Ohio 43301
     Defendant-Appellee, Pro Se

                                                .............

HALL, J.
                                                                                               -2-




          {¶ 1} Petitioner-Appellant, Christopher Culberson, appeals pro se from the trial

court’s denial of his petition to vacate or set aside his convictions for having weapons

while under disability, failure to comply, and drug possession. Culberson challenges the

trial court’s limitation of its consideration of his petition to the ineffective assistance claim,

asserting that the court should have also considered the claims concerning search and

seizure and due process. Culberson further asserts that various actions and omissions

on the part of trial counsel caused him to enter a guilty plea he otherwise would not have

made, denying him the effective assistance of counsel. For the reasons that follow, we

affirm.

                          I. Factual and Procedural Background

          {¶ 2} As an initial matter, we note that Culberson has failed to include transcripts

of any trial proceedings in the record, which inhibits our ability to discern the factual

background of the case. Accordingly, we are left to glean the facts to the best of our ability

from the trial court entries in the record.

          {¶ 3} On November 17, 2019, Officer Melvin of the Springfield Police Department

received word that Culberson had departed a Springfield motel in a black Chevy Equinox.

Officer Melvin was aware that there were active warrants out for Culberson’s arrest. The

officer travelled to the vicinity of the motel, where he located and began following a car

matching the description in the tip. He could not clearly see the driver, and the rear license

plate was obscured by a heavily-tinted cover.

          {¶ 4} Officer Melvin continued following the vehicle and observed it go left of

center. He activated the lights on his cruiser, whereupon the Equinox instituted a high-
                                                                                          -3-


speed chase. After approximately one minute, the Equinox went off the road and crashed.

The driver flung open the door and fled the vehicle on foot. He was pursued and

apprehended by police, The driver was identified as Culberson.

       {¶ 5} Following Culberson’s apprehension, Officer Melvin returned to the Equinox.

The door was ajar and the keys were still in the ignition. The officer reached in to put the

vehicle in park, at which time he observed a firearm in plain view in the passenger

compartment. The officer executed a warrantless search of the entire vehicle, seizing

firearms and drugs.

       {¶ 6} On November 25, 2019, in Clark C.P. No. 19-CR-768, the Clark County

grand jury returned a six-count indictment charging Culberson with two counts of having

weapons while under disability, third-degree felonies; one count of receiving stolen

property, a fourth-degree felony; one count of improper handling of firearms in a motor

vehicle, a fourth-degree felony; and one count of failure to comply with an order or signal

of a police officer, a third-degree felony. The charges were accompanied by a forfeiture

specification targeting three firearms seized from the Equinox.

       {¶ 7} On January 21, 2020, in Clark C.P. No. 20-CR-31, the Clark County grand

jury returned a second six-count indictment charging Culberson with aggravated

trafficking in drugs, a fourth-degree felony; aggravated possession of drugs, a fourth-

degree felony; trafficking in cocaine, a fifth-degree felony; possession of cocaine, a fifth-

degree felony; possession of criminal tools, a fifth-degree felony; and possession of a

fentanyl related compound, a fifth-degree felony. On the State’s motion, Case Nos. 19-

CR-768 and 20-CR-31 were consolidated for purposes of trial as both involved the facts

and circumstances surrounding Culberson’s November 17, 2019 arrest.
                                                                                       -4-


       {¶ 8} Culberson unsuccessfully moved to suppress the evidence seized in

connection with his arrest. Thereafter, on June 3, 2020, he pled guilty to one count of

possession of drugs, one count of having a weapon under disability, and one count of

failure to comply. The remaining charges were dismissed, as were additional pending

charges against Culberson in Clark C.P. Nos. 18-CR-91, 19-CR-613, and 19-CR-767.

Culberson was sentenced to an aggregate term of six years in prison. He did not file a

direct appeal.

       {¶ 9} On September 28, 2020, Culberson filed a pro se petition to vacate or set

aside judgment of conviction or sentence. He now appeals from the denial of that petition.

                                      II. Analysis

       {¶ 10} Culberson assigns two errors for our consideration; we print them as they

appear in his brief:

       1. THE TRIAL COURT’S DECISION TO ONLY ANSWER APPELLANT’S

       CLAIM THAT HE WAS DENIED HIS VI AMENDMENT RIGHT TO

       AFFECTIVE ASSISTENCE OF COUNSEL WAS IN ERROR; ESPECIALLY

       WHEN THE APPELLANT ALSO CLAIMED THAT HE WAS DENIED HIS

       FOUTTH AMENDMENT RIGHT: THE RIGHT AGAINST UNREASONABLE

       SEARCH & SEIZURE, HIS FIFTH AMENDMENT AND FOURTEENTH

       AMENDMENT DUE PROCESS RIGHT: EQUALLY BEING PROTECTED

       FROM THE ILLEGALLY SEIZED EVIDENCE THAT RESULTED FROM AN

       EXICUTION OF ARREST WARRANTS: FRUITS FROM A POISONOUS

       TREE, THAT IF THE TRIAL COURT HAD PROPERLY RULLED ON THE

       SUPPRESSION HEARING, WOULD HAVE DISMISSED THE CASE.
                                                                                          -5-


      2. THE APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF

      COUNSEL DURING THE PRE-TRIAL STAGES OF ADJUDICATION

      PROCESS, AND DURING THE PROCEEDINGS RESULTING IN A PLEA

      BARGAIN THAT WAS NOT IN THE BEST INTREST OF THE APPELLANT

      WHO WAS UNDER DURESS: COHERSED INTO PLEADING GUILTY BY

      HIS COURT APPOINTED ILLPRE_PARED ATTORNEY, WHEN WAS

      UNPREPARED DURING THE SUPPRESSION HEARING, AND TELLING

      THE APPELLANT THAT IF HE DID NOT PLEAD GUILTY, THAT HE

      WOULD BE IN DANGER OF BEING SENTENCED TO THE MAXIMUM OF

      FIFTY (50) YEARS IN PRISON IF FOUND GUILTY: AND BECAUSE THE

      ATTORNEY WAS NOT ABLE TO BEAT THE CHARGES, WHEN THEIR

      WAS A CLEAR VIOLATION OF APPELLANT’S FOURTH, FIFTH, AND

      FOURTEENTH AMENDMENT RIGHTS TO THE CONSTITUTION OF THE

      UNITED STATES, THAT IS GUARANTEED HIM BY THE SIXTH

      AMENDMENT TO THE UNITED STATES CONSTITUTION.

            A. Culberson’s Fourth and Fourteenth Amendment Claims

      {¶ 11} In his first assignment of error, Culberson argues that the trial court erred in

failing to address claims he advanced in his petition under the Fourth and Fourteenth

Amendments to the United States Constitution. Specifically, he argues that the police

unlawfully searched a residence on Sturgeon Street on November 14, 2017 while

attempting to serve an arrest warrant on him, and he challenges the warrantless search

of the Chevy Equinox he was driving on November 17, 2019. Culberson maintains that

the evidence obtained from these unlawful searches should have been suppressed as
                                                                                              -6-


fruit of the poisonous tree, and that the failure to do so violated his due process rights.

       {¶ 12} Although styled as a petition to vacate, Culberson’s December 28, 2020

filing was, in substance and effect, a petition for postconviction relief. See State v. Evans,

2d Dist. Montgomery No. 26574, 2015-Ohio-3161, ¶ 5, citing State v. Schlee, 117 Ohio

St.3d 153, 2008-Ohio-545, 882 N.E.2d 431, syllabus. A criminal defendant may seek

timely or untimely postconviction relief for constitutional violations pursuant to R.C.

2953.21 or R.C. 2953.23, respectively. See State v. Wright, 2d Dist. Clark No. 2020-CA-

33, 2021-Ohio-610, ¶ 5. Nonetheless, the petitioner is limited to raising those

constitutional violations which could not be raised on direct appeal. Id. at ¶ 6. Otherwise,

the alleged violations are barred by the doctrine of res judicata. Id.

       {¶ 13} Aside from the claim of ineffective assistance of counsel, the trial court was

under no obligation to address Culberson’s remaining constitutional claims because they

were barred by res judicata. The claims regarding the search of the Equinox were

premised upon facts that lay entirely within the record. See, e.g., State v. Hewitt, 2d Dist.

Montgomery No. 28225, 2019-Ohio-5011, ¶ 8 (postconviction claims properly dismissed

where petitioner offered absolutely no evidence dehors the record to support them).

Culberson’s arguments challenging this search could have been raised on direct appeal.

Id. Because Culberson did not file a direct appeal, these claims are now barred by res

judicata. Id.

       {¶ 14} Even had Culberson’s Fourth and Fourteenth Amendment claims been

properly presented, we would find them to be without merit. To begin, the search of the

residence on Sturgeon Street implicates Case No. 18-CR-91, which was dismissed

pursuant to the plea agreement. That case is not relevant to the instant case, and
                                                                                         -7-


Culberson has failed to demonstrate that Case No. 18-CR-91 had any bearing on his

current convictions.

       {¶ 15} Culberson’s claims challenging the legality of the search of the Chevy

Equinox similarly would fail on their merits. If one accepts Culberson’s assertion that he

was not the owner of the Equinox, he could not assert a privacy interest therein. State v.

Williamson, 2d Dist. Montgomery No. 27147, 2017-Ohio-7098, ¶ 72, citing Rakas v.

Illinois, 439 U.S. 128, 148, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978) (where an occupant

asserts no proprietary or possessory interest in a vehicle, he enjoys no reasonable

expectation of privacy therein to confer standing to challenge the constitutionality of a

search). This lack of standing would be fatal to Culberson’s Fourth Amendment claims.

Rakas at 148.

       {¶ 16} The Ohio Supreme Court has acknowledged that a person who is in lawful

possession of a vehicle, even if not the titled owner, possesses a legitimate expectation

of privacy if the owner gave him permission to use the vehicle. State v. Carter, 69 Ohio

St.3d 57, 63, 630 N.E.2d 355 (1994). Culberson would thus have standing to challenge

the search of the Equinox if the record established he was driving the vehicle with the

owner’s permission. Even if this were the case, however, he lost that expectation of

privacy when he abandoned the vehicle on the roadside while fleeing from the police on

foot. State v. Roberts, 2d Dist. Clark No. 2015-CA-104, 2016-Ohio-7327 (abandonment

of property by the accused during police pursuit relinquishes any Fourth Amendment

expectation of privacy therein).

       {¶ 17} Finally, even if Culberson had standing to challenge the search and did not

forfeit it by abandoning the vehicle, he would still not prevail. The scant record before us
                                                                                               -8-


supports that Officer Melvin lawfully entered the vehicle to put it into park and observed

a firearm in plain view. This discovery afforded probable cause to support a warrantless

search of the vehicle for weapons or contraband. State v. King, 2d Dist. Montgomery No.

27432, 2017-Ohio-8910, ¶ 13-14.

       {¶ 18} In sum, we hold that the trial court did not err in failing to address

Culberson’s Fourth and Fourteenth Amendment claims because they were barred by res

judicata. Those claims could and should have been raised in a direct appeal of his

conviction. The first assignment of error is overruled.

                           B. Ineffective Assistance of Counsel

       {¶ 19} In his second assignment of error, Culberson contends he was denied his

right to the effective assistance of counsel under the Sixth Amendment to the United

States Constitution. Specifically, Culberson alleges that his attorney was not prepared to

go to trial, neglected to file pretrial affidavits of prospective witnesses, failed to investigate

his arrests, failed to interview the owner of the house or the vehicle, and coerced him into

accepting a plea deal. Culberson insists he would not have pled guilty but for counsel’s

deficient advice. He further avers that he would not have pled guilty had he been apprised

of a case out of Texas called Avery v. State, 359 S.W.3d 230 (Tex.Crim.App.2012).

       {¶ 20} To establish ineffective assistance of counsel, a defendant must

demonstrate both that trial counsel’s conduct fell below an objective standard of

reasonableness and that counsel’s errors were serious enough to create a reasonable

probability that, but for the errors, the result of the trial or proceeding would have been

different. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674

(1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989). “A guilty plea waives
                                                                                           -9-


the right to allege ineffective assistance of counsel, except to the extent that the errors

caused the plea to be less than knowing and voluntary.” State v. Hurtado, 2d Dist.

Montgomery No. 26892, 2017-Ohio-1465, ¶ 11, citing State v. Spates, 64 Ohio St.3d 269,

595 N.E.2d 351 (1992).

       {¶ 21} Generally, an attorney’s advice to accept a plea deal does not constitute

ineffective assistance. State v. Chatman, 2d Dist. Montgomery No. 25766, 2014-Ohio-

134, ¶ 7, quoting State v. Shugart, 7th Dist. Mahoning No. 08 MA 238, 2009-Ohio-6807,

¶ 37. There is nothing in the record before us to support that counsel was ineffective by

negotiating and participating in Culberson’s acceptance of the deal.

       {¶ 22} Moreover, when assessing the first Strickland prong, much deference is

afforded to trial counsel. Strickland at 689. Decisions on what evidence to present and

which witnesses to call are typically deemed matters of trial strategy which are accorded

high deference. Id. In denying Culberson’s petition, the trial court noted that his counsel

was a seasoned trial attorney. Counsel’s decisions regarding pretrial affidavits and how

to utilize potential witnesses were matters that fell within the realm of trial strategy. “The

attorney is there to give informed advice, to relate worse case scenarios to his client, and

to make a recommendation regardless of whether it makes the client upset.” Shugart at

¶ 37. Here, counsel ultimately recommended Culberson take a plea agreement. Given

the circumstances, we cannot conclude counsel was ineffective for doing so.

       {¶ 23} Finally, we fail to see how the Avery case cited by Culberson applies here.

That case involves a jury trial and a conviction regarding submission of an altered

prescription form to a pharmacy - nothing like the facts in Culberson’s convictions. We

also note it is a Texas case which has no precedential value in the state of Ohio. Trial
                                                                                          -10-


counsel was under no obligation to inform appellant of cases which have no bearing on

the instant matter.

       {¶ 24} We hold that the record does not support a finding that Culberson suffered

from ineffective assistance of counsel. Culberson has not demonstrated operative facts

that establish substantive grounds for postconviction relief or for a hearing on his petition.

The second assignment of error is overruled.

                                      III. Conclusion

       {¶ 25} Having overruled both of Culberson’s assignments of error, the trial court’s

judgment is affirmed.

                                      .............



TUCKER, P.J. and WELBAUM, J., concur.

Copies sent to:

Ian A. Richardson
Christopher Culberson
Hon. Douglas M. Rastatter